Opinion issued July 12, 2007














In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00403-CV
__________

PRAIRIE VIEW A&M UNIVERSITY, Appellant

V.

DR. BARBARA PLEASANT, Appellee



On Appeal from the 9th District Court
Waller County, Texas
Trial Court Cause No. 04-04-17281



MEMORANDUM OPINION
	Appellant, Prairie View A&M University ("PVAMU"), brings an accelerated
interlocutory appeal (1) challenging the trial court's order granting appellee, Dr. Barbara
Pleasant's, motion for reconsideration of its ruling on PVAMU's amended plea to the
jurisdiction. 
	On October 30, 2006, we ordered the appeal abated and remanded the case to
the trial court for a period of thirty days to permit the parties to obtain an order that
"grant[ed] or denie[d] a plea to the jurisdiction by a governmental unit as that term
is defined in Section 101.001."  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(8)
(Vernon Supp. 2006); see also Tex. R. App.  P.  27.2.  We further ordered that, if such
an order was signed by the trial court, a supplemental clerk's record containing the
order was to be filed with the clerk of this Court. 
	On November 29, 2006, a supplemental clerk's record was filed containing an
order granting PVAMU's plea to the jurisdiction and dismissing Pleasant's suit in its
entirety.  On May 24, 2007, we reinstated the case.
	On June 13, 2007, PVAMU filed a motion to dismiss this appeal for mootness,
noting that it did not want to pursue this appeal because all relief it had prayed for had
been granted by the trial court.  Pleasant has not filed a response to this motion.  We
agree that the trial court's November 27, 2006 order granting PVAMU's plea to the
jurisdiction and dismissing Pleasant's suit in its entirety renders PVAMU's appeal in
this case moot.  

	Accordingly, we order that this appeal is dismissed as moot.
 
 
							Terry Jennings
							Justice

Panel consists of Justices Nuchia, Jennings, and Higley
1.  See Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8) (Vernon Supp. 2006).